Citation Nr: 1000682	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 20 percent disabling. 

2.  Entitlement to an initial compensable evaluation for 
pterygium of the left eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The Veteran had active service from May 1974 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September and December 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  By these rating actions, 
the RO continued the assignment of 20 and nonconcompensable 
disability ratings assigned to the service-connected low back 
disorder and pterygium of the left eye, respectively.  The 
Veteran timely appealed the RO's September and December 2005 
rating actions to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected low back 
disorder and pterygium of the left eye are more severely 
disabling than that reflected by the currently assigned 20 
and noncompensable ratings, primarily due to increased pain 
and incapacitating episodes of the low back and failing 
vision of the left eyes, respectively.  (See statements of 
the Veteran and his wife, as well as B. A. B., M. D., 
reflecting that the Veteran had a left astigmatism and that 
he needed a prescription to correct his vision loss; each 
received by the Board in May 2009). 

In April 2008, the Veteran through his representative noted 
that the most recent VA eye examination was conducted in June 
2006.  He argued that in light of the passage of time and the 
Veteran's contention that his left eye disorder has worsened 
since that VA examination, he should be scheduled for a new 
VA eye examination.  (See Statement of Accredited 
Representative, dated in April 2008, page (pg). 2). 


While the Board is not required to direct new examinations 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
record demonstrates, or the claimant asserts, that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 
(April 7, 1995).

In May 2009, the Board received a statement prepared by 
Progressive Physical Therapy, reflecting that between 
November 25 and December 29, 2008, the Veteran had received 
treatment for chronic low back pain from that facility.  (See 
statement, prepared by Progressive Physical Therapy, received 
by the Board in May 2009).  The claims file does not contain 
these medical records.  As records from this private facility 
may contain probative information regarding the current 
severity of the Veteran's service-connected low back disorder 
efforts to retrieve them are required.  See 38 C.F.R. § 
3159(c)(1)(2009).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  After securing a release form, the 
RO/AMC must contact Progressive 
Physical Therapy, 100 Jimmy Love Lane, 
Columbia, South Carolina 29212, and 
request all treatment records of the 
Veteran, dating from November 25 to the 
date of the request, including December 
29, 2008.  All records received must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

In requesting these records, the 
RO/AMC's efforts to obtain them must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought.  38 
U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2009).  The 
Veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims file.

2.  The RO/AMC must schedule the 
Veteran for orthopedic and neurological 
examinations to determine the current 
severity and impairment of his service-
connected low back disorder.  The 
following considerations will govern 
the examinations:

a.  The claims file must be 
provided to and reviewed by the 
examiners in conjunction with 
their respective examinations.  
Any and all indicated evaluations, 
studies, and tests deemed 
necessary by the examiner should 
be accomplished.  Range of motion 
studies should be accomplished and 
the examiner should indicate 
whether because of the Veteran's 
age, body habitus, neurologic 
disease, or other factors not the 
result of disease or injury of the 
spine, the range of motion of the 
spine in this particular 
individual should be considered 
normal for this individual.  Each 
examiner should respond to the 
following specific question and 
provide a full statement of the 
basis for the conclusions reached:

(i) Identify all orthopedic 
and neurologic symptoms due 
to the service-connected low 
back disorder.  Describe any 
associated objective 
neurologic abnormalities 
including but not limited to, 
the presence of any mild, 
moderate, and moderately 
severe incomplete paralysis 
or neuritis of the sciatic 
nerve.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 and 
8620 (2009).  Describe any 
nerve(s) affected, or 
seemingly affected by any 
nerve root compression that 
may be present;

(ii) Indicate whether the 
Veteran has favorable 
ankylosis of the entire 
thoracolumbar spine; or, 
forward flexion of the 
thoracolumbar spine to 30 
degrees or less;

(iii) Indicate whether the 
Veteran has had 
incapacitating episodes 
having a total duration of at 
least four (4) weeks but less 
than six (6) weeks during the 
past 12 months; and

(iv) Describe the effects, if 
any, of the service-connected 
low back disability on the 
Veteran's ability to work in 
all forms of substantially 
gainful employment- not 
solely at the distribution 
center at the United States 
Postal Office.  A complete 
rationale should be provided 
for all opinions expressed.

3.  The RO/AMC must schedule the 
Veteran for an eye examination to 
determine the current severity and 
impairment of his service-connected 
pterygium of the left eye.  The 
following considerations will govern 
the examinations:

a.  The claims file must be provided 
to and reviewed by the examiner in 
conjunction with his or her 
examination.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished.  The 
examiner should set forth in the 
examination report all examination 
findings and the complete rationale 
for any conclusions reached.

b.  The examiner must comment on 
the extent to which any impairment 
of central visual acuity is 
attributable to the service-
connected left eye pterygium.  A 
complete rationale should be 
provided for all opinions 
expressed.

4.  Thereafter, the RO/AMC must 
readjudicate the  increased evaluation 
claims on appeal.  If these claims are 
denied, the RO/AMC will issue a 
Supplemental Statement of the Case (SSOC) 
addressing all evidence received since 
the March 2007 SSOC to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case 
is returned to the Board.

The purpose of this remand is to assist the Veteran with 
substantive development of his increased evaluation claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
increased evaluation claims.  His cooperation in VA's efforts 
to develop these claims, including reporting for any 
scheduled VA examination, is both critical and appreciated.  
The Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of that claim.  
38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A.CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

